Citation Nr: 1542226	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-42 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a disability manifested by vertigo.

4.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder strain prior to January 28, 2010, and in excess of 20 percent thereafter.

5.  Entitlement to an initial evaluation in excess of 20 percent for cervical disk disease.

6.  Entitlement to an initial compensable evaluation for seborrheic dermatitis.

7.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) of the left shoulder.

8.  Entitlement to an initial evaluation in excess of  10 percent for lumbar disk disease prior to July 11, 2008, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1985 to January 2007.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from March 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  The March 2008 rating decision, in part, granted service connection for cervical disk disease and assigned an evaluation of 20 percent effective February 1, 2007, lumbar disk disease and assigned an evaluation of 10 percent effective February 1, 2007, seborrheic dermatitis and assigned a noncompensable evaluation effective February 1, 2007 and denied service connection for episodic benign vertigo and asthma.  The January 2009 rating decision granted service connection for DJD of the left shoulder and assigned a 20 percent evaluation effective July 11, 2008, right shoulder strain and assigned a 10 percent evaluation effective July 11, 2008.

The January 2009 rating decision also awarded an increased evaluation to 20 percent for lumbar disk disease effective July 11, 2008, and a December 2014 Decision Review Officer (DRO) decision granted an increased evaluation to 20 percent  for right shoulder strain effective January 28, 2010.  However, as these increases do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, the increased rating issues remain pending.  AB v. Brown, 6 Vet. App. 35 (1993).

With regard to the vertigo claim, although the RO characterized the issue as a claim for entitlement to service connection for episodic benign vertigo, the claim has been recharacterized as noted on the title page to better reflect the Veteran's contentions and the nature and scope of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2015, the Veteran testified at a hearing conducted via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a disability manifested by vertigo, an initial evaluation in excess of 10 percent for right shoulder strain prior to January 28, 2010, and in excess of 20 percent thereafter, an initial evaluation in excess of 20 percent for cervical disk disease, an initial compensable evaluation for seborrheic dermatitis, an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) of the left shoulder, an initial evaluation in excess of  10 percent for lumbar disk disease prior to July 11, 2008, and in excess of 20 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, on the record in the July 2015 video conference hearing, the Veteran requested withdrawal of the appeal of the issue of service connection for CFS.

2.  The Veteran's currently diagnosed asthma is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for CFS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for asthma have been met.  38 U.S.C.A. § 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal-Service Connection for CFS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  On the record in the July 2015 video conference hearing, the Veteran requested withdrawal of the appeal of the issue of service connection for CFS.

As the Veteran has withdrawn the appeal of the issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Service Connection for Asthma

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  However, as the Board is granting the full benefit sought on appeal regarding service connection for asthma, no additional discussion of the duty to notify and assist is necessary.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for asthma which he contends is due to his active military service.  In this case, private treatment records from Montgomery allergy and Asthma Associates reflect that the Veteran has a current diagnosis of asthma, unspecified type.  VA treatment records also reflect a current diagnosis of asthma.  The Board notes that an April 2007 VA examiner stated that she was unable to state whether the Veteran had asthma without resort to speculation, which the Board finds to be essentially a non-opinion, and is of little or no probative value.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

Service treatment records show that on his June 1984 enlistment report of medical examination, the Veteran was found to have a normal clinical evaluation, with the exception of scars on his shoulder and leg and a tattoo on his arm.  In his June 1984 enlistment report of medical history, the Veteran indicated that he was in excellent health and did not having any respiratory problems.  August 2005 records show that a nebulizer machine was ordered.  An August 2006 service treatment report notes that the Veteran was in a need of a refill for his albuterol inhaler, and was using his inhaler and home nebulizer twice daily.  He was diagnosed with asthma, unspecified, mild.  Under medications, albuterol sulfate was noted.

In an April 2007 VA general medical examination, the examiner noted that the Veteran believed he had asthma "induced by allergies."  The examiner noted that the Veteran used a daily albuterol inhaler, and used nebulized albuterol when he wheezes.  The examiner ultimately found that since she could not locate documentation of wheezing or a diagnosis of asthma in the claims file, and that pulmonary function tests she located were normal, she could not determine if the Veteran had asthma without resorting to speculation.  In an April 2008 VA general medical examination, the same examiner noted that the Veteran reported periodic wheezing from asthma, and used daily albuterol and Advair inhalers.  The examiner stated that she was not able to determine which doctor treated the Veteran's asthma.  An April 2011 VA examiner noted that the Veteran was on albuterol and nebulizer treatments for his asthma.  Clinical visits for exacerbations were less than one per year and the frequency of acute attacks were noted as two per week.  

VA treatment records from April 2008 to January 2009 list several medications, including albuterol under the Veteran's active non-VA medications.   VA records from February 2010 to November 2011 also list albuterol under the Veteran's active non-VA medications, and note the Veteran with a history of asthma.  In October 2011, the Veteran complained of asthma symptoms and was assessed as having asthma.  Records from January 2012 to December 2014 continue to list albuterol under the Veteran's active non-VA medications, and note complaints and a history of asthma.

At his July 2015 Board hearing, the Veteran stated that he developed asthma and breathing problems while in service, and was prescribed a rescue inhaler which he still used daily.  He also indicated that a nebulizer was ordered for him while on active duty.  The Veteran stated that he continued to use the nebulizer and rescue inhaler after service and still used them today to treat his asthma.  The Veteran is competent to report his asthma symptoms and his longstanding treatment with inhalers and nebulizers.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Board finds the Veteran's statements to be credible.

In this case, the Veteran is currently diagnosed with asthma.  Service treatment records show a diagnosis of asthma in August 2006.  He is competent to report the onset of his symptoms and his statements are supported by the post-service VA treatment records, which show the Veteran having continued to seek treatment for asthma and show that he was prescribed albuterol, which is typically prescribed for asthma.  Also, April 2007, April 2008, and April 2011 VA examiners all note that the Veteran used albuterol inhalers and a nebulizer for treatment for his asthma.  Therefore, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, service connection for asthma is granted.


ORDER

The appeal for entitlement to service connection for CFS is dismissed.

Service connection for asthma is granted.


REMAND

Regarding the Veteran's claim for service connection for a disability manifested by  vertigo, the Board notes that during an April 2007 VA general medical examination, the Veteran was diagnosed with episodic benign vertigo.  The examiner noted that that the Veteran had episodic benign vertigo with spells every three to four months, and takes medication as needed.  The examiner also noted no cause had been found for his vertigo.   Although the RO acknowledged the complaints and the 1997 diagnosis of vertigo in the service treatment records, service connection was denied by the RO in March 2008 and January 2009 rating decisions on the basis that episodic benign vertigo was not considered an "actually disabling condition."  

However, the evidence of record includes VA treatment records from April 2008 to July 2008 which note a diagnosis of vertigo from December 2007 on the problem list.  VA treatment records from February 2010 to November 2011 also list vertigo under the Veteran's past medical history.  Private medical records from 2013 indicate diagnoses of benign paroxysmal positional vertigo, vertigo, and Meniere's disease.  As service treatment records show a diagnosis of vertigo in 2007, complaints of vertigo in 2005 and 2006, and a diagnosis of benign paroxysmal vertigo in January 2007, as well as numerous complaints of dizziness, the Board finds that a remand for a VA examination is warranted to determine if the Veteran has a disability manifested by vertigo that is related to his active duty service. 

Also, a review of the record indicates that VA treatment records in the file are only from April 2008.  Since the VA treatment records note a diagnosis of vertigo from December 2007, the Veteran's VA treatment records from 2007 should be obtained and associated with the claims file.
   
Regarding the claim for an initial compensable evaluation for seborrheic dermatitis, the record reflects that the Veteran was last scheduled for a VA examination in September 2014.  The record also contains a September 2014 notification from QTC Medical Services which indicates that the Veteran notified the scheduling team that he would be on a cruise until mid-October.  A December 2014 supplemental statement of the case (SSOC) notes that the Veteran did not attend his September 2014 VA examination and did not show good cause for his failure to do so.  At his July 2015 Board hearing, the Veteran indicated that once he notified the examiner that he could not make the examination due to a cruise he already paid for, he was told that VA would be notified so that the exam could be rescheduled, which it never was.  As the Veteran was last examined for his skin condition in April 2008, and he has contended at his July 2015 Board hearing that his condition has worsened, the Board finds that a new VA examination to determine the current nature and severity of his seborrheic dermatitis is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, the Veteran indicated at his July 2015 Board hearing that he had been seeing a private dermatologist, Dr. S.M., who he was referred to while on active duty.  The Veteran submitted treatment records from Dr. S.M. from February 2013 to July 2015.  However, as there may be additional treatment records, on remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete and updated treatment records from Dr. S.M. should be obtained, along with any other private facilities where he has received treatment.   

Concerning the claim for an initial evaluation in excess of 10 percent for right shoulder strain prior to January 28, 2010, and in excess of 20 percent thereafter, the Veteran indicated at his July 2015 Board hearing that he last underwent a VA examination of his right shoulder in January 2010.  The Board notes that an April 2011 VA joints examination is of record, however the examiner did not conduct range of motion testing.  The December 2014 DRO decision references an August 2011 VA examination, however a review of the file does not indicate that the August 2011 VA examination is associated with the claims file.  On remand, a copy of the August 2011 VA joints examination should be associated with the record. 

Also, at his July 2015 Board hearing, the Veteran reported increased pain and decreased functionality in his right shoulder since the January 2010 examination.  He also stated that a goniometer was not used during range of motion testing.  The January 2010 VA examination report does not indicate whether a goniometer was used, and the April 2011 VA examination did not include range of motion testing.  Governing regulation provides that use of a goniometer in the measurement of limitation of motion is indispensable in VA examinations.  38 C.F.R. § 4.46.  In light of the above, the Board finds that a new VA examination to determine the current nature and severity of the Veteran's right shoulder strain is warranted.    

Regarding the claim for an initial evaluation in excess of 20 percent for DJD of the left shoulder, the Veteran last underwent a VA examination in May 2014.  At his July 2015 Board hearing, the Veteran testified that he felt that his left shoulder had worsened since the May 2014 VA examination.  The Veteran is competent to testify to the nature and severity of his symptoms, see 38 C.F.R. § 3.159(a)(2), and is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, a new VA examination to determine the current nature and severity of the Veteran's left shoulder DJD is also warranted. 

With respect to the Veteran's claim for an initial evaluation in excess of 20 percent for cervical disk disease, the Veteran's last VA examination was conducted in May 2014, where it was noted that he did not have radicular pain or any other signs or symptoms due to radiculopathy.  However, at his July 2015 Board hearing he stated that he suffers from radiating pain from his neck into his upper extremities, and was referred by his VA primary care provider for occupational therapy.  Based upon this evidence, a new examination is needed to determine the current severity of the Veteran's cervical disk disease.  The Veteran is entitled to a new examination where there is evidence that the condition has worsened since the last examination, which is the case here.  Id.

The Veteran also indicated at his July 2015 hearing that he underwent a VA nerve conduction study regarding his neck within the past year, which confirmed his complaints of radiating pain.  On remand, all of the Veteran's updated VA treatment records should be obtained and associated with the claims file. 

Finally, concerning the claim for an initial evaluation in excess of  10 percent for lumbar disk disease prior to July 11, 2008, and in excess of 20 percent thereafter, the Veteran last underwent a VA examination in January 2010, where it was noted that he had dull pain of moderate intensity, and used rest, medication, and a chiropractor for relief.  A brace was listed as an aide used.  At his July 2015 hearing, it was noted that he was wearing a brace around his lower back and he indicated that he wears a brace all the time.  The Veteran also indicated that he needs injections in his spine for relief.  Treatment records from the Veteran's chiropractor, Dr. L.R., show the Veteran complaining of stiffness, soreness, and aches of increasing intensity, which went from a three rating to ultimately a nine out of ten rating in July 2015.  Based on the evidence of worsening symptomatology, the Board finds that a new VA examination to determine the current nature and severity of the Veteran's lumbar disk disease is warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the complete treatment records from Dr. S.M. (Alexander City Dermatology), as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain complete VA treatment records from the VA Central Alabama Veterans Health Care System from January 2007 to April 2008.

Also, obtain updated complete VA treatment records from the VA Central Alabama Veterans Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of December 2014 to the present.

3.  Associate a copy of the Veteran's August 2011 VA joints examination with the claims file.

4.  After the above development is completed, schedule the Veteran for a VA examination with an appropriate specialist regarding his claim for service connection for a disability manifested by vertigo.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to provide an opinion as to whether the Veteran has a disability manifested by vertigo and whether such disability is at least as likely as not (a 50 percent probability or greater) related to his active duty service, to include any symptomatology, event, or incident therein. 

In rendering his or her opinion, the examiner should address the pertinent medical and lay evidence of record, including the Veteran's statements regarding the onset of the disorder.  The examiner should also discuss the Veteran's service treatment records, which show a diagnosis of vertigo in 2007, complaints of vertigo in 2005 and 2006, and a diagnosis of benign paroxysmal vertigo in January 2007.  

A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

5.  Schedule the Veteran for a VA skin examination to determine the nature and current level of severity of his service-connected seborrheic dermatitis.  All indicated studies should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  Based on an examination of the Veteran and a review of the claims file, the examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should address the percentage of the entire body and/or exposed areas affected and whether any systemic therapy such as corticosteroids or other immunosuppressive drugs are necessary; and if so, the total duration of such treatment.

6.  Schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected right shoulder strain and service-connected DJD of the left shoulder.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  Based on an examination of the Veteran and a review of the claims file, the examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used.

7.   Schedule the Veteran for a VA spine examination to determine the nature and current level of severity of his service-connected cervical disk disease and service-connected lumbar disk disease.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  Based on an examination of the Veteran and a review of the claims file, the examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All pertinent orthopedic and neurological pathology associated with these service-connected disabilities should be noted in the examination report.

8.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


